DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on October 9, 2020.  As directed by the amendment, Claims 1-3, 6-9, 11-13, and 15-20 are pending in the instant application.
Regarding the Office Action filed June 10, 2020:
Applicant has resolved all objections to the specification.  Therefore, those objections have been withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
Regarding the prior art Ishigami, Applicant argues that the structure of Ishigami has no control over the droplet size.  Applicant then argues that because of the “crack”, large waves can form and thereby form larger droplets.  Applicant believes that the size of the cavities is technically significant and would provide unexpected results (Remarks: Pages 8-10).
Examiner respectfully disagrees with this argument.  Applicant is not claiming the size of these droplets and does not indicate what droplets are considered “small” droplets.  Ishigami teaches that the atomizer is capable of stably generating fine particles (Ishigami: paragraph 0006).  The fine particles of Ishigami can be considered “small” droplets.  The purpose of the cavities or notches have been explained by the Examiner as a way to easily supply the liquid as well as keep a stable balance between the supply amount and atomization amount (Ishigami: In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The specifics over the droplet size (including the cavities needing to be less than 500 µm) are addressed more with Weitz.  Weitz goes into more detail about the channel size which will be addressed more below.  Applicant’s arguments regarding the large waves forming which can form larger droplets appears to be a mere speculation.  Unless Applicant has details specific from Ishigami that discloses the formation of larger droplets through these “waves”, this conclusion does not carry any weight to it.  Applicant has yet to show in Ishigami that these “waves” would drastically affect the size of the droplets.  Additionally, it is already stated before that Ishigami is capable of stably generating fine particles (Ishigami: paragraph 0006).  Because of the stability of the device, the size of cavities do not appear to yield unexpected results.  Again, Applicant is attacking Ishigami alone for its lack of cavity sizes when the whole combination is not being taken into consideration.  It should be pointed out that Applicant admits the cavity size of 500 µm is a mere preference (Specification: Page 9, Lines 4-9).  As stated before, the size and characteristics of the droplets are not being claimed.  With the support of Weitz, which is of the same field of endeavor, it is obvious for one of ordinary skill in the art to vary the channel to be 500 microns since these are known dimensions that can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  
Regarding the reference Nazarzadeh, Applicant argues that results from a published paper show that cavities of bigger sizes (800 microns) are not wanted for intended use of nebulized droplets.  Applicant also argues by having smaller cavities, droplet size distribution is much narrower which leads to more efficient drug delivery (Remarks: Pages 11-12).
Examiner respectfully disagrees with this argument.  As stated before, Applicant is providing evidence outside of the disclosure that is not being claimed.  The discussion about cavities of bigger sizes being unfavorable for nebulization is not being claimed or captured.  Again, the depths of the cavities and the droplet size would not yield unexpected results as taught by Ishigami which talks about stably generating fine particles (Ishigami: paragraph 0006) and by Weitz which talks about the average diameter of the droplets to be less than 500 micrometers, less than 200 micrometers, less than 100 micrometers, etc. (Weitz: paragraph 0062).  It is also obvious for one of ordinary skill in the art to vary the channel to be 500 microns since these are known dimensions that can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  Additionally, Applicant is not claiming these droplet size distributions or ranges of droplet sizes that are considered “acceptable”.  If Applicant is arguing that the cavities of bigger sizes are not 
Regarding the prior art Weitz, Applicant argues the channel have no impact on the formation of droplets and that the droplets are formed by jetting in oil resulting in a large droplet.  Applicant also argues that the cavities of the droplets are larger than the droplets themselves.  Applicant then argues the dimensions of the channels have no impact on the behavior of the droplets.  Applicant further argues that there are no relevant technical reasons to use cavities of these dimensions (Remarks: Pages 12-15).
Examiner respectfully disagrees with this argument.  Weitz discloses the size of the droplets can be less than 500 micrometers or even less than 200 micrometers (Weitz: paragraph 0062).  Weitz also discloses that the size of droplets can be very precisely controlled (Weitz: paragraph 0045).  Furthermore, Weitz discloses the channels may be of any size including less than 500 microns (Weitz: paragraph 0069).  It is clear in Weitz that the prior art is can have droplets that are smaller than the channels themselves.  Applicant appears to be attacking Weitz individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Weitz is only brought in to show that these fluid channels can be less than 500 microns which is known in the art and can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  It is clear from this evidence 
Applicant’s arguments regarding the dependent claims have been fully considered and have been fully addressed by Examiner’s responses above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11-13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2012/114076) in view of Ishigami et al. (Machine Translated Version of JP 2011005294) and Weitz et al. (US 2013/0213488).
Regarding Claim 1, Wilson discloses a device (apparatus of Fig 13) for the preparation of nebulised droplets, the device having: a surface acoustic wave (SAW) transmission surface (surface of 26, Fig 13; piezoelectric layer and/or superstrate, Page 15, paragraph 3, Lines 1-4); a SAW transducer (22, Fig 13; transducer electrode structure formed on piezoelectric layer, Page 15, paragraph 2, Lines 1-10) that generates and propagates SAWs (24, Fig 13) along the SAW transmission surface (22 generates a SAW and the SAW induces Lamb waves; Page 47, paragraph 2, Lines 1-6; Lamb waves propagate, Page 45, paragraph 4, Lines 1-2).  Wilson also discloses the fluid sample may be a channel of fluid or a fluid held in a chamber (Page 13, paragraph 4).

However, Ishigami, of the same field of endeavor, teaches a surface acoustic wave atomization apparatus (paragraph 0001) including cavities provided in an array of cavities (4, Fig 4; a plurality of notches can be formed, paragraph 0010) opening at the SAW transmission surface for containing a liquid (5, Fig 4; liquid 5 introduced to 4, paragraph 0016, Lines 6-11), wherein, in operation, the SAWs propagating along the SAW transmission surface interact with the liquid in the cavities to produce nebulised droplets of the liquid (liquid on substrate surface can be used for atomization, surface acoustic wave propagates and liquid is distributed over a long distance with optimum thickness efficiently made as microparticles, paragraph 0016, Lines 10-14) to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cavities or notches to the transmission surface to hold the liquid, as taught by Ishigami, to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (Ishigami: paragraph 0006).
Additionally, Weitz, of the same field of endeavor, teaches manipulation of droplets using surface acoustic waves (Abstract) including wherein a maximum dimension (size of channel, paragraph 0069) of cavities (channel, paragraph 0069; number of channels can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels or notches of Wilson-Ishigami combination, as taught by Weitz, since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  It should be pointed out that Applicant has provided no criticality behind the dimensions of the cavities since Applicant admits that these dimensions are mere preferences (Specification: Page 9, Lines 4-9).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention can make the cavities be less than 500 µm based on preference.
Regarding Claim 2, Wilson-Ishigami-Weitz combination teaches the SAW transmission surface is a surface of a superstrate (Wilson: manipulation surface may be a surface of a superstrate coupled to the piezoelectric layer, Page 15, paragraph 4) coupled to the SAW transducer (Wilson: transducer electrode structure formed on piezoelectric layer, Page 15, paragraph 3, Lines 1-4).
Regarding Claim 3, Wilson-Ishigami-Weitz combination teaches the cavities have substantially the same shape (Ishigami: notches 4 are the same shape, Figs 4 and 5; numbers of notches can be two or four or more, paragraph 0025; Weitz: number of channels and shape of channels can be varied by any method, paragraph 0069).

Regarding Claim 7, Wilson-Ishigami-Weitz combination teaches the cavities are open at an end distal from the SAW transmission surface (Ishigami: 4 is open at the bottom end of 2, Fig 1b; Weitz: channel can be covered or uncovered, paragraph 0068, Lines 1-5).
Regarding Claim 8, Wilson-Ishigami-Weitz combination teaches the cavities have substantially the same dimensions (Ishigami: notches 4 are the same shape or dimensions, Figs 4 and 5; numbers of notches can be two or four or more, paragraph 0025; Weitz: number of channels and shape of channels can be varied by any method, paragraph 0069).
Regarding Claim 9, Wilson-Ishigami-Weitz combination teaches the array of cavities is an ordered array (Ishigami: 4 is an ordered array, Figs 4-5; Weitz: two or more channels can be positioned inside, adjacent, intersect each other, paragraph 0069).
Regarding Claim 11, Wilson-Ishigami-Weitz combination teaches each cavity has an interior surface (Ishigami: interior surface of 4, Figs 4-5), said interior surface of the cavities being chemically, physically or electrically modified in order to promote the containment of the liquid in the cavities (Wilson: scattering elements form a void that can be filled with a different solid or liquid material to allow droplets to move across the scattering elements, Page 18, paragraph 1, Lines 6-15; SAW scattering element can be formed by a mechanically contrasting material by filling a suitable cavity with fill material, the material may be a capillary media including liquid, gel, polymer, paper, Page 59, paragraph 4; capillary media promotes the containment of liquid since the media absorbs the liquid; Weitz: components can be coated to 
Regarding Claim 12, Wilson-Ishigami-Weitz combination teaches the SAW transmission surface is chemically, physically or electrically modified in order to promote the containment of the liquid in the cavities (Wilson: piezoelectric layer may be in the form of a composite material which is patterned very precisely to a desired shape including arrays of SAW scattering elements in the form of a phononic structure, Page 24, paragraph 6; SAW scattering elements are formed partially within the superstrate, Page 17, paragraph 5; droplet actuation is dependent upon geometric design and elastic contrast within the phononic crystal, Page 52, paragraph 3, Lines 6-11; Weitz: components can be coated to expose desired chemical functionality to fluids that contact interior channel walls, materials used to coat interior walls of fluid channels can be desirably selected, paragraph 0072).
Regarding Claim 13, Wilson-Ishigami-Weitz combination teaches a plurality of arrays of cavities, operable to contribute to a rate of nebulisation of liquid from the device (Ishigami: number of notches 4 can be two or four or more, paragraph 0025; balance between supply amount and atomization amount is kept stable, paragraph 0006; Weitz: number of channels and shape of channels can be varied by any method, paragraph 0069).
Regarding Claim 15, Wilson discloses a method for the preparation of nebulised droplets, the method including: providing a device (apparatus of Fig 13) having a surface acoustic wave (SAW) transmission surface (surface of 26, Fig 13; piezoelectric layer and/or superstrate, Page 15, paragraph 3, Lines 1-4), a SAW transducer (22, Fig 13; transducer electrode structure formed on piezoelectric layer, Page 15, paragraph 2, Lines 1-10) that generates and propagates SAWs (24, Fig 13) along the SAW transmission surface (22 generates a SAW and the SAW induces 
Wilson fails to disclose cavities provided in an array of cavities opening at the SAW transmission surface, wherein a maximum dimension of the cavities in a direction perpendicular to a depth of the cavities is less than 500 µm; containing a liquid in the cavities; and causing the SAWs to propagate along the SAW transmission surface to interact with the liquid in the cavities to produce nebulised droplets of the liquid.
However, Ishigami, of the same field of endeavor, teaches a surface acoustic wave atomization apparatus (paragraph 0001) including cavities provided in an array of cavities (4, Fig 4; a plurality of notches can be formed, paragraph 0010) opening at the SAW transmission surface, containing a liquid (5, Fig 4; liquid 5 introduced to 4, paragraph 0016, Lines 6-11) in the cavities; and causing the SAWs to propagate along the SAW transmission surface to interact with the liquid in the cavities to produce nebulised droplets of the liquid (liquid on substrate surface can be used for atomization, surface acoustic wave propagates and liquid is distributed over a long distance with optimum thickness efficiently made as microparticles, paragraph 0016, Lines 10-14) to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cavities or notches to the transmission surface to hold the liquid, as taught by Ishigami, to easily supply the liquid, keep a stable balance 
Additionally, Weitz, of the same field of endeavor, teaches manipulation of droplets using surface acoustic waves (Abstract) including wherein a maximum dimension (size of channel, paragraph 0069) of cavities (channel, paragraph 0069; number of channels can be varied, paragraph 0069; channel can be covered or uncovered, paragraph 0068, Lines 1-5) in a direction (direction perpendicular to fluid flow, paragraph 0069) perpendicular to a depth (the depth being parallel to the fluid flow, paragraph 0069) of the cavities is less than 500 µm (channel may be any size including less than 500 microns, paragraph 0069) since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (paragraph 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels or notches of Wilson-Ishigami combination, as taught by Weitz, since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  It should be pointed out that Applicant has provided no criticality behind the dimensions of the cavities since Applicant admits that these dimensions are mere preferences (Specification: Page 9, Lines 4-9).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention can make the cavities be less than 500 µm based on preference.
Regarding Claim 17, Wilson-Ishigami-Weitz combination teaches wherein operation of the device results in a nebulized plume of droplets (Wilson: plume of droplets nebulized on the surface of the superstrate, Page 48, paragraph 4, Lines 7-11; Ishigami: atomized microparticles, paragraph 0016) of average diameter in a range of 1-5 µm (Wilson: the diameter of the droplets 
Regarding Claim 19, Wilson-Ishigami-Weitz combination teaches the step of supplying the liquid for nebulisation after the device is provided and before the step of containing the liquid in the cavities (Wilson: droplet placed in a cavity of the superstrate, Page 48, paragraph 4, Lines 7-11; plume of droplets nebulized on the surface of the superstrate, Page 48, paragraph 4, Lines 7-11; Ishigami: liquid introduced to notch 4, paragraph 0016, Lines 6-11).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2012/114076), Ishigami et al. (Machine Translated Version of JP 2011005294), and Weitz et al. (US 2013/0213488) as applied to Claim 15, and in further view of Williams et al. (US 2003/0085952).
Regarding Claim 16, Wilson-Ishigami-Weitz combination teaches the claimed invention of Claim 15.  Wilson-Ishigami-Weitz combination also teaches the SAW transmission surface is facing upwards (Wilson: surface of 26 is facing upwards, Fig 13; Ishigami: surface of 2 is facing upwards, Figs 1 and 4).  Wilson-Ishigami-Weitz combination fails to teach when the SAW transmission surface is facing upwards, the liquid is contained in the cavities such that a free surface of the liquid is below the level of the SAW transmission surface.
However, Williams, of the same field of endeavor, teaches an acoustic liquid ejection system (Abstract) including when a SAW transmission surface (950, Fig 12) is facing upwards (950 is facing upwards, Fig 12), the liquid (liquid in 950, Fig 12) is contained in cavities (960 and 970, Fig 12) such that a free surface (995, Fig 12) of the liquid is below the level of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cavities of Wilson-Ishigami-Weitz combination to have shelf regions above the cavities to maintain the height of the contact points between the liquid and inner well which ensures the free surface at 995 is zero and that droplets are ejected at a predictable direction (Williams: paragraphs 0092 and 0093) and the free surface is stabilized to avoid waves that can misdirect the liquid droplets (Williams: paragraph 0046).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2012/114076), Ishigami et al. (Machine Translated Version of JP 2011005294), and Weitz et al. (US 2013/0213488) as applied to Claim 15, and in further view of Ivri et al. (US 5,586,550).
Regarding Claim 18, Wilson-Ishigami-Weitz combination teaches wherein operation of the device results in a nebulized plume of droplets (Wilson: plume of droplets nebulized on the surface of the superstrate, Page 48, paragraph 4, Lines 7-11).  Wilson-Ishigami-Weitz combination also teaches the droplets nebulized can be between 4.3 micrometers to 5 micrometers (Wilson: the diameter of the droplets nebulized can be between 4.3 micrometers to 5 micrometers, Page 49, paragraph 1, Lines 13-15) and the invention has application to the manipulation of liquid droplets in medical assays, analysis, diagnosis, and synthesis and 
However, Ivri, of the same field of endeavor, teaches an apparatus for the delivery of therapeutic liquids to the respiratory system of a patient including wherein operation of the device results in a nebulized plume of droplets with a respirable fraction of at least 80%, the respirable fraction corresponding to the droplets having a diameter in a range of 1-5 µm (the invention is able to produce a respirable fraction of more than about 80%, Column 3, Lines 15-20; respirable fraction is defined as the fraction of the mass of aerosol droplets falling within the range from 1 micrometers to 6 micrometers, Column 1, Lines 36-40; 94.99% of the particles produced by the apparatus were in the range from 1 to 6 micrometers) through the use of tapered apertures (Column 4, Lines 3-15; Fig 6) which produces 10 times more droplets than apertures with straight cylindrical walls to make dosing control more accurate and easy, to improve efficiency of delivery, maintain consistent droplet size, reduce waste of droplets, and reduce costs (Column 2, Lines 13-29).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cavities of Wilson-Ishigami-Weitz combination to be tapered, as taught by Ivri, to make dosing control more accurate and easy, to improve efficiency of delivery, maintain consistent droplet size, reduce waste of droplets, and reduce costs (Ivri: Column 2, Lines 13-29).  Although Ivri does not disclose the range of the diameter of the droplets being between 1-5 micrometers instead of 1-6 micrometers, It would have been obvious to one having ordinary skill in the art at the time the invention was made to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2012/114076) in view of Ishigami et al. (Machine Translated Version of JP 2011005294), Weitz et al. (US 2013/0213488), and Friend et al. (US 2012/0187209).
Regarding Claim 20, Wilson discloses a method for the preparation of nebulised droplets and their delivery to a subject for therapeutic treatment, the method including: providing a device (apparatus of Fig 13) having a surface acoustic wave (SAW) transmission surface (surface of 26, Fig 13; piezoelectric layer and/or superstrate, Page 15, paragraph 3, Lines 1-4), a SAW transducer (22, Fig 13; transducer electrode structure formed on piezoelectric layer, Page 15, paragraph 2, Lines 1-10) that generates and propagates SAWs (24, Fig 13) along the SAW transmission surface (22 generates a SAW and the SAW induces Lamb waves; Page 47, paragraph 2, Lines 1-6; Lamb waves propagate, Page 45, paragraph 4, Lines 1-2).  Wilson also discloses the fluid sample may be a channel of fluid or a fluid held in a chamber (Page 13, paragraph 4).
Wilson fails to disclose cavities provided in an array of cavities opening at the SAW transmission surface, wherein a maximum dimension of the cavities in a direction perpendicular to a depth of the cavities is less than 500 µm; containing a liquid in the cavities; causing the 
However, Ishigami, of the same field of endeavor, teaches a surface acoustic wave atomization apparatus (paragraph 0001) including cavities provided in an array of cavities (4, Fig 4; a plurality of notches can be formed, paragraph 0010) opening at the SAW transmission surface, containing a liquid (5, Fig 4; liquid 5 introduced to 4, paragraph 0016, Lines 6-11) in the cavities; and causing the SAWs to propagate along the SAW transmission surface to interact with the liquid in the cavities to produce nebulised droplets of the liquid (liquid on substrate surface can be used for atomization, surface acoustic wave propagates and liquid is distributed over a long distance with optimum thickness efficiently made as microparticles, paragraph 0016, Lines 10-14) to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (paragraph 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add cavities or notches to the transmission surface to hold the liquid, as taught by Ishigami, to easily supply the liquid, keep a stable balance between supply amount and atomization amount, and a large amount of electric power can be achieved with less power (Ishigami: paragraph 0006).
Wilson-Ishigami combination fails to teach wherein a maximum dimension of the cavities in a direction perpendicular to a depth of the cavities is less than 500 µm.
However, Weitz, of the same field of endeavor, teaches manipulation of droplets using surface acoustic waves (Abstract) including wherein a maximum dimension (size of channel, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channels or notches of Wilson-Ishigami combination, as taught by Weitz, since these are known dimensions for a fluid channel which can be varied by one of ordinary skill in the art (Weitz: paragraph 0069).  It should be pointed out that Applicant has provided no criticality behind the dimensions of the cavities since Applicant admits that these dimensions are mere preferences (Specification: Page 9, Lines 4-9).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention can make the cavities be less than 500 µm based on preference.
Wilson-Ishigami-Weitz combination fails to teach delivery of the nebulised droplets to the subject for therapeutic treatment by inhalation.
However, Friend, of the same field of endeavor, teaches an apparatus for the atomization of a liquid (Abstract) including delivery of nebulized droplets to a subject for therapeutic treatment by inhalation through the use of SAW atomization (invention that provides SAW atomization can be utilized to provide aerosols for optimal deep lung deposition and is suitable as a pulmonary delivery platform, paragraph 0044, Lines 1-11) to save power, transmit power efficiently, and reduce the risk of denaturing molecules or lysing cells (paragraph 0027).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773